



COURT OF APPEAL FOR ONTARIO

CITATION: Corbar Holdings Inc. v. Uxbridge
    (Township), 2013 ONCA 561

DATE: 20130913

DOCKET: C56493

Weiler, Rouleau and Pepall JJ.A.

BETWEEN

Corbar Holdings Inc., Corrado Bartolo and
    Concetta Bartolo

Appellants

and

The Corporation of the Township of Uxbridge

Respondent

Terrance Green, for the appellants

Charles M. Loopstra, Q.C., for the respondent

Heard and released orally:  September 9, 2013

On appeal from the endorsement of Justice M. Edwards of
    the Superior Court of Justice, dated June 14, 2012.

ENDORSEMENT

[1]

The appellants appeal the June 2012 order of Edwards J. in which he
    granted a permanent injunction restraining the appellants from placing or dumping
    fill, removing topsoil or otherwise altering the grade of the subject property
    and causing, permitting or performing any other form of site alteration on the
    property.

[2]

The appellants advance the following grounds of appeal. Firstly, they
    submit that the application judge erred in concluding that the appellants
    activity of importing fill to level farmland for farming did not constitute a normal
    farm practice.  Secondly, he erred in his approach to the role of the Normal
    Farm Practices Protection Board and his interpretation of normal farm practice.
    Thirdly, he erred in taking jurisdiction in circumstances where the respondent
    should have first applied to the Board. Lastly, the appellants submit that the
    application judges reasons were incomplete and he failed to consider all of
    the evidence.

[3]

We reject the appellants submissions. The application judge had ample
    evidence before him to conclude that the appellants fill activity did not
    constitute a normal farm practice. This included Concetta Bartolos sworn
    February 2008 statement of the appellants intended use for the property and
    that of the appellants real estate agent dated January 16, 2009. The
    application judges findings of fact are entitled to deference.

[4]

Furthermore, while the appellants and the respondent were at liberty to
    apply to the Board pursuant to s. 6(2) of the
Farming and Food
    Production Protection Act
for a determination as to whether a practice was
    a normal farm practice for purposes of the non-application of a municipal
    by-law, neither of the parties to this appeal did so.  In those circumstances,
    it was open to the application judge to grant the injunctive relief he did.

[5]

We also reject the submission that the application judges reasons were
    incomplete. The application judge gave extensive reasons for his decision and
    was not required to address every piece of evidence.

[6]

On the issue of the admissibility of the fresh evidence, namely, a
    November 2011 transcript and reasons for judgment in a
Provincial Offences
    Act
prosecution, the transcript was available prior to the hearing. The
    reasons are not relevant. The
Provincial Offences Act
proceedings dealt
    with different orders to comply, engaged a different burden of proof, and do
    not deal with injunctive relief. We agree with the respondent that these pieces
    of evidence should not be admitted.

[7]

The appeal is dismissed.

[8]

Costs are payable to the respondent and fixed in the amount of $7,500
    inclusive of disbursements and all applicable taxes.

K. M.
    Weiler J.A.

Paul
    Rouleau J.A.

S.E.
    Pepall J.A.


